Case 2:21-cv-10238-WJM-AME Document 8 Filed 07/12/21 Page 1 of 2 PageID: 328




David Jay, Esq.
Richard A. Edlin, Esq.
Jaclyn DeMais, Esq.
GREENBERG TRAURIG, LLP
500 Campus Drive, Suite 400
Florham Park, New Jersey 07932
Telephone: (973) 360-7900
Attorneys for Samsung Electronics America, Inc.

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

JEAN VASADI, DANIELLE MOYER,                 Civil Action No. 2:21-cv-10238
JOSH SHEPHERD, LINDSEY                       (WJM)(AME)
STONEBRAKER, GREG TREACY,
SCOTT TEITSCH, JEFFREY TAYLOR,
ETHAN GALLOWAY, RIDGE BERRY,
JUSTIN JONES, ANNA KING, SCOTT                 NOTICE OF MOTION TO STAY
KING, GORDON FRIEND, LAURA                     AND COMPEL ARBITRATION
LUCA, JOSE RODRIGUEZ, SAMUEL
SMITH, AMBER O’CONNOR, JUSTIN
O’CONNOR, LOGAN MCQUILLEN and
CHARLES REGNA, individually and on
behalf of all others similarly situated,

                     Plaintiffs,

                v.

SAMSUNG ELECTRONICS AMERICA,
INC.,

                     Defendant.

        PLEASE TAKE NOTICE that defendant Samsung Electronics America,

Inc. (“SEA”) shall move before the Honorable William J. Martini, U.S.D.J., at the

United States District Court for the District of New Jersey, Newark, New Jersey,

on October 4, 2021 at 9:00 am or at such other date and time as set by the Court,
ACTIVE 58697867v1
Case 2:21-cv-10238-WJM-AME Document 8 Filed 07/12/21 Page 2 of 2 PageID: 329




for an Order pursuant to 9 U.S.C. §§ 3-4 to stay the action filed by Plaintiffs and to

compel arbitration of Plaintiffs’ claims.

        PLEASE TAKE FURTHER NOTICE that in support of its motion, SEA

will rely upon the Memorandum of Law, Certification of Nicole Cantwell and

Proposed Order submitted herewith.

DATED: July 12, 2021                    GREENBERG TRAURIG, LLP

                                        By: s/ David Jay
                                               David Jay
                                               Richard A. Edlin
                                               Jaclyn DeMais
                                               500 Campus Drive, Suite 400
                                               Florham Park, NJ 07932

                                               -and-

                                               Robert Herrington
                                               (pro hac vice application
                                               forthcoming)
                                               GREENBERG TRAURIG, LLP
                                               1840 Century Park East, Suite 1900
                                               Los Angeles, CA 90067

                                               -and-

                                               Dan Smulian
                                               (pro hac vice application
                                               forthcoming)
                                               GREENBERG TRAURIG, LLP
                                               MetLife Building
                                               200 Park Avenue
                                               New York, NY 10166

                                               Attorneys for Defendant Samsung
                                               Electronics America, Inc.

ACTIVE 58697867v1
